 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 685 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mr. Obey submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Revising the concurrent resolution on the budget for fiscal year 2005 as it applies in the House of Representatives. 
 
 
That the conference report on Senate Concurrent Resolution 95, and the accompanying joint explanatory statement, as made applicable to the House by section 2 of House Resolution 649, shall have force and effect in the House as though such conference report and accompanying statement included the following modifications: 
(1)In section 101 (relating to recommended levels and amounts for the budget year): 
(A)In paragraph (4) (relating to the deficit), the amount of the deficit for fiscal year 2005 shall be reduced by $4,675,000,000. 
(B)In paragraph (1) (relating to Federal revenues), the recommended level of Federal revenues for fiscal year 2005 shall be increased by $12,285,000,000 and the amount by which the aggregate level of Federal revenues should be changed shall be increased by $12,285,000,000. 
(C)In paragraph (2) (relating to new budget authority), the appropriate level of total new budget authority for fiscal year 2005 shall be increased by $14,200,000,000. 
(D)In paragraph (3) (relating to budget outlays), the appropriate level of total budget outlays for fiscal year 2005 shall be increased by $7,610,000,000. 
(2)In section 103 (relating to major functional categories): 
(A)In paragraph (1) (relating to National Defense (050)), the amount of new budget authority shall be increased by $1,000,000,000 and the amount of outlays shall be increased by $740,000,000, to improve the quality of life and provide livable housing for military personnel and their families. 
(B)In paragraph (5) (relating to Natural Resources and Environment (300)), the amount of new budget authority shall each be increased by $825,000,000 and the amount of outlays shall be increased by $550,000,000, to provide clean water and open spaces for future generations. 
(C)In paragraph (6) (relating to Agriculture (350)), the amount of new budget authority shall be increased by $380,000,000 and the amount of outlays shall be increased by $330,000,000, to inspect and secure our Nation’s food supply and to improve economic opportunities, infrastructure, and the quality of life for rural Americans. 
(D)In paragraph (10) (relating to Education, Training, Employment, and Social Services (500)), the amount of new budget authority shall be increased by $6,075,000,000 and the amount of outlays shall be increased by $2,430,000,000, to create opportunities for our children and young adults, and to address the needs of low-income communities and assist the long-term unemployed. 
(E)In paragraph (11) (relating to Health (550)), the amount of new budget authority shall each be increased by $1,370,000,000 and the amount of outlays shall be increased by $530,000,000, to provide health care for children and others in need, control infectious diseases, foster medical research, and alleviate shortages of nurses and other health professionals. 
(F)In paragraph (13) (relating to Income Security (600)), the amounts of new budget authority shall each be increased by $250,000,000 and the amount of outlays shall be increased by $170,000,000, to help States provide energy assistance to poor and alleviate the impact of refugees on State and local communities. 
(G)In paragraph (15) (relating to Veterans Benefits and Services (700)), the amounts of new budget authority shall each be increased by $1,300,000,000 (for a total of $2,500,000,000 above the President’s request) and the amount of outlays shall be increased by $1,210,000,000, to maintain quality health care for veterans. 
(H)To improve our hometown response capabilities, strengthen our borders and meet our security mandates, amounts of new budget authority and outlays for fiscal year 2005 shall be further modified as follows: 
(i)In paragraph (9) (relating to community and regional development (450)), increase new budget authority by $1,200,000,000 and outlays by $240,000,000. 
(ii)In paragraph (16) (relating to Administration of Justice (750)), increase new budget authority by $950,000,000 and outlays by $830,000,000. 
(iii)In paragraph (8) (relating to Transportation (400)), increase new budget authority by $550,000,000 and outlays by $460,000,000. 
(iv)In paragraph (11) (relating to Health (550)), increase new budget authority by $300,000,000 and outlays by $120,000,000. 
(3)On page 113 of House Report 108–498, the section 302(a) allocation made to the Committee on Appropriations shall be adjusted by modifying amounts in the table titled Allocation of Spending Authority to House Committees for Budget Year 2005–Committees on Appropriations as follows: 
(A)By increasing the amount for Discretionary Action: General Purpose: BA and the amount for Total Discretionary Action BA: by $14,200,000,000. 
(B)By increasing the amount for Discretionary Action: General Purpose: OT and the amount for After Section 313 Adjustments of Discretionary OT: shall each be increased by $7,610,000,000. 
(4)In section 211 (relating to reconciliation in the House of Representatives), by inserting at the end the following new subsection: 
 
(c)Reduction in Tax Cuts for Taxpayers With Incomes Above $1,000,000The Committee on Ways and Means shall also include in the reconciliation bill reported pursuant to subsection (a) changes in tax laws sufficient to increase revenues by $18,900,000,000, to be achieved by reducing or offsetting the tax reductions received during tax year 2005 by taxpayers with adjusted gross income above $1,000,000 for taxpayers filing joint returns and comparable amounts for taxpayers with other filing statuses as a result of the Economic Growth and Tax Relief Reconciliation Act of 2001 and the Jobs and Growth and Tax Relief Reconciliation Act of 2003.. 
 
